DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Okabe et al (US 2014/0290573), Kang et al (US 2013/0180446). Okabe et al teaches a susceptor with an inner and outer region, wherein the inner and outer region comprises holes. Okabe et al teaches the inner region is formed with holes arranged in a plurality of patterns, which has an advantage in terms of uniformity of thickness distribution and resistivity distribution ([0128]; Fig 16). Kang et al teaches a susceptor where holes are arranged only in the inner region, and the holes may be uniform or different over the entire region of the susceptor ([0034]; Fig 3). There is no teaching or suggestion or motivation that holes in a single density pattern are advantageous over the multi-density pattern taught by Okabe et al which has an advantage in terms of uniformity of thickness distribution and resistivity distribution. Therefore, the prior art does not teach, suggest or provide any rationale without hindsight reasoning for the combination of limitations requiring the first plurality of through holes are positioned within an entirety of the inner portion at a first density and the second plurality of through holes are positioned in an entirety of the non-concave portion at a second density, wherein the first density of the first plurality of through holes in the inner portion and the second density of the second plurality of through holes in the non-concave portion are at least 5.0 through holes per square centimeters, wherein the first density and the second density are substantially the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714